DETAILED ACTION
Initial Note:
	This is a Letter Restarting Period for Response due to the initial Office Action inviting Applicant to participate in the DSMER Pilot Program.  However, this Application isn’t eligible for that program.  See reasons further below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/07/2021 in which claim 1 is presented for examination.

Priority
Acknowledgment is made of provisional application 62/159,652, filed on 5/11/2015.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites obtaining information, identifying digital content constructs using a portion of the information, determining parameters, producing results by retrieving digital content using the digital content constructs by filtering the digital content using the parameters.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “digital content”, the “producing one or more results” step(s) in the context of the claims encompasses a user manually receiving information and obtaining results based on parameters.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The digital content and other language are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using digital content to produce results amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application does not satisfy the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”  This application is a continuation of Application 15/152,393, and therefore, disqualifies the current application from the participation of the DSMER Pilot Program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira et al. US 20150227588 A1 (hereinafter referred to as “Shapira”).

As per claim 1, Shapira teaches:
A method comprising: 
obtaining a meta-content identifier construct, wherein the meta-content identifier construct comprises information (Shapira, [0003] – App specific rules define a template to generate a function identifier given to a set of entity types, wherein the function identifier is equivalent to a meta-content identifier construct since it comprises information); 
identifying one or more digital content constructs, wherein the one or more digital content constructs are identified, at least in part, using at least a portion of the information (Shapira, [0025] – The search system may perform web searches, application searches (e.g., for applications having particular attributes), and/or application state searches.  Paragraph [0027] – Software applications include, but are not limited to, productivity applications, social media applications, messaging applications, media streaming applications, wherein media streams are equivalent to digital content since they contain portions of information); 
determining one or more parameters (Shapira, [0026] – Non-limiting examples of functions can include "making a restaurant reservation" (which may parameterized with a restaurant identifier, a date, and a time), "searching for a cuisine (which may be parameterized with a cuisine type and a location) "view flight prices" (which may be parameterized with departure and arrival airport codes, arrival and departure dates, and round trip flags)); and 
producing one or more results by retrieving digital content using the one or more digital content constructs, wherein the retrieving comprises filtering the digital content, and the filtering uses the one or more parameters (Shapira, [0025] – In response to receiving a search query from a user device, the search system generates search results based on the search query and provides the search results to the user device.  Paragraph [0040] – Search results are given based on function IDs and the parameters received from the search query).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kangas et al. US 20150006637 A1 teaches media that is identified which matches specific event definitions in paragraph [0005].
Maitre et al. US 20150099481 A1 determining a geographic area associated with an alert notification in Abstract.
Longo et al. US 20150172396 A1 teaches geographically delineated content may indicate a polygon within a map which correspond to social media posts in paragraph [0222].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 16, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152